Citation Nr: 1512664	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-29 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to individual unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative joint disease with radiculopathy.

3.  Entitlement to an initial compensable rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and F.T.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2010 and April 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In the November 2010 rating decision, the RO granted service connection for lumbar degenerative joint disease and assigned an initial 10 percent rating, effective August 1, 2010.  Service connection for hemorrhoids was denied.

In the April 2013 rating decision, the RO increased the initial rating for the lumbar degenerative joint disease to 20 percent, effective August 1, 2010, the date of the original claim.  The RO also granted service connection for hemorrhoids and assigned an initial rating of 0 percent, effective August 1, 2010.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held in August 2013.  The hearing transcript is of record.

The issues of entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative joint disease and an initial compensable rating for service-connected hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in the Veteran's favor, the criteria for TDIU are met.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board grants TDIU.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist with respect to entitlement to TDIU is necessary. 

TDIU

The evidence of record has raised a claim for TDIU as a component of Veteran's claims for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447(2009).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321. 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

The Veteran is currently service-connected for sleep apnea (rated at 50 percent), anxiety disorder (rated at 30 percent), lumbar spine degenerative joint disease with radiculopathy (rated at 20 percent), tinnitus (rated at 10 percent), hypertension (rated at 10 percent), hemorrhoids (rated at 0 percent), erectile dysfunction (rated at 0 percent) and dermatitis (rated at 0 percent).

The Veteran has a total combined rating of 80 percent from August 1, 2010.  Thus, the minimum schedular threshold requirement to be considered for a TDIU is satisfied.  38 C.F.R. 4.16(a).  The question then, is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities.  

At the Veteran's June 2010 pre-discharge psychiatric examination, the Veteran reported marked difficulty with sleep with severe insomnia.  The examiner stated that this is due to the effect of his anxiety.  The Veteran also reported anxiety in crowds and enclosed spaces; as his anxiety increases, he becomes somewhat restless and "fidgety", speech becomes somewhat pressured, and he has some difficulty thinking clearly.  The Veteran reported that he generally does not get more than 3 hours sleep, which is non-restorative and results in daytime fatigue and anergia.  The examiner indicated that these symptoms are consistent with anxiety disorder, NOS, of generally moderate intensity (though some symptoms were more severe, especially sleep disturbance).  The diagnosis was anxiety disorder, NOS (moderate).  

The examiner also reported that the Veteran's anxiety disorder manifests with signs and symptoms that result in deficiencies in his judgment, thinking, family relations, work, and mood.  Regarding his judgment, there were mild to moderate issues related to his over-reliance on avoidance to deal with issues of anxiety in crowds and some social situations.  With regard to his thinking, there was some preoccupation with worrying that interfered with cognitive efficiency and exacerbated apprehensiveness.  There were episodes of acute stress, during which the Veteran's thought processes lose clarity.  Finally, with respect to work, the examiner stated that there were mild to moderate effects due to sleep disturbance (i.e. the Veteran is less efficient and resilient, deals less well with routine occupational and interpersonal stresses).

VA treatment records show findings of chronic low back pain, and notes that prolonged sitting or standing makes his pain worse.  A VA treatment noted in November 2013 shows the Veteran had an acute exacerbation of his back pain and his brace and TENS unit were not adequate to stop his pain.  His pain was such that his wife had been moving him around house in an office chair and the Veteran was unable to ambulate even to use the restroom.  

At his hearing in August 2013, the Veteran testified that he has been unable to work due to his service-connected disabilities, specifically his back disability.  See Hr'g Tr. 29.  He reported that he needs assistance with activities of daily living and has difficulty driving due to back pain.  He testified that he has difficulty with prolonged sitting, standing, and walking and experiences muscle spasms and leg numbness down to his lower extremities.  The Veteran stated that he achieved a status of master instructor during service, but since then he has not been able to find employment in his career field.  He indicated that while qualified to work as an instructor for contract work, because he could not pass the physicals due to his back, he was not hired in those occupations.  He testified that he had been offered a job with Raytheon, as an instructor in Afghanistan, but he could not pass the physical test, or stand or be seated for a long period of time.  The Veteran also reported that a family friend let him work at his car stereo shop for about five or six months out of pity, but other than that he had not worked since 2010.

The Veteran also testified that with regard to his service-connected hemorrhoids, he is precluded from prolonged sitting when flare-ups occur, which is about two to three days a week. He indicated that when a flare-up occurs it is like sitting on pins and needles or a cactus.  

On the Veteran's VA Form 21-8940 that was received in March 2014, he indicated that he was unable to work due to his sleep apnea, radiculopathy (associated with his service-connected lumbar spine degenerative joint disease), anxiety disorder, tinnitus, and hypertension-all of which are service-connected disabilities.  With respect to the Veteran's education and work history, he indicated that he had completed four years of college.  He indicated that he had received training during the military.  He denied having received any additional training or education since leaving service in July 2010.  Information gleaned from VA treatment records reflects that he has a bachelor's degree in business management.

During various VA examinations in April 2014, VA examiners generally assessed the effect that the Veteran's service-connected disabilities had on employment.  

One of the VA examiners indicated that the service-connected hypertension impacts the Veteran's ability to work because he has dizziness and 'clear visual floater-image changes' when his blood pressure is elevated.  He must stop working and get his pressure controlled in order to continue his job.  The examiner also opined that the Veteran's sleep apnea impacts his ability to work because it causes residual daytime fatigue that delays his ability to do his jobs on a timely basis.

At the audiology examination, the Veteran reported that he had difficulty concentrating on conversation due to his service-connected tinnitus.  The VA examiner did not provide an opinion on whether the tinnitus would preclude the Veteran from obtaining or maintaining gainful employment.

At the psychiatric examination, a VA examiner indicated that the symptoms caused by the service-connected anxiety disorder included anxiety and chronic sleep impairment.  The examiner determined that the Veteran's symptoms from the anxiety disorder were not severe enough to interfere with his occupational functioning.  The examiner further noted that the Veteran attributed his current unemployment to his back surgery in 2003 and limited mobility.  

None of the VA examiner's considered the impact of the combined effects of the Veteran's service-connected disabilities on his employability.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reviewing the record, the Board believes that there is sufficient evidence to support a finding that the Veteran is precluded from obtaining or maintaining substantially gainful employment due to the combined effects of his service-connected disabilities.  The evidence shows the Veteran's service-connected sleep apnea impacts his ability to work because it causes residual daytime fatigue that delays his ability to do his jobs on a timely basis.  His hypertension causes dizziness and 'clear visual floater-image changes' when his blood pressure is elevated.  His tinnitus causes difficulty concentrating on conversation.  His anxiety disorder results in sleep disturbance that causes him to be less efficient and resilient, and it also impairs his ability to cope with routine occupational and interpersonal stresses.  The June 2010 VA examiner specifically determined that the Veteran's anxiety disorder manifested with signs and symptoms that result in deficiencies in his ability to work.  Finally, the Veteran's back disability is shown to cause chronic, severe pain and to prevent prolonged sitting, standing, and walking.  The Veteran also testified that he has not been able to find employment in his career field due to his back disability since 2010.   

The Board has no reason to doubt or question the veracity of the positive evidence of record, including the Veteran's testimony.  Accordingly, based on the totality of the evidence in this case, the Board will resolve reasonable doubt in the Veteran's favor and find that his service-connected disabilities warrant a grant of TDIU.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.16 (2014). 


ORDER

Subject to the laws and regulations governing payment of monetary benefits, TDIU is granted.


REMAND

The Veteran seeks a higher initial rating for his service-connected lumbar degenerative joint disease.  A remand is required. 

Additional evidence, in the form of VA medical records, was received following the most recent supplemental statement of the case that was issued in April 2013.  A waiver of initial RO review was not submitted and therefore, the RO must consider this evidence in the first instance.  38 C.F.R. § 20.1304(c).  

In addition, at the Veteran's August 2013 hearing, he testified that this disability had worsened in severity.  VA treatment records dated in June 2013 and November 2013 reflect the Veteran's complaint that his back pain was getting worse.  The Veteran's last examination of his lumbar spine disability was in March 2013, almost two years ago.  A remand is required for an examination to assess the current severity of his disability and, to obtain additional VA and non-VA treatment medical records and other pertinent evidence.  See 38 C.F.R. § 3.159(c)(2) (2014); Snuffer v. Gober, 10 Vet. App. 400, 403(1997); see also Bell v. Derwinski, 2 Vet. App. 611(1992).  

Finally, at the August 2013 hearing, the Veteran and his representative mistakenly asserted that a claim for a higher rating for hemorrhoids was on appeal.  Hr'g Tr. 22.  The Board notes, however, that service connection was granted in an April 2013 rating decision and a notice of disagreement (NOD) was not submitted.  Accordingly, the Board accepts his testimony on the record, which was reduced to writing in the hearing transcript, as a timely NOD to the April 2013 rating decision with respect to the initial rating assigned for his hemorrhoids.  As a statement of the case (SOC) has not yet been issued, this issue is remanded for the AOJ to provide the Veteran with one.  See Manlincon v. West, 12 Vet. App. 238(1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the Veteran's claim for a higher initial evaluation for the service-connected hemorrhoids.  Should the benefit sought be denied, notify the Veteran that, in order to perfect an appeal of the claim to the Board, he must timely file a substantive appeal.

2.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to his service-connected lumbar degenerative joint disease.  Obtain non-duplicative copies of all records referred to by the Veteran, to include VA treatment records since December 2013.  Any negative response must be associated with the claim file.

3.  After associating any pertinent outstanding records with the claim folder, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his lumbar degenerative joint disease.  The claims file must be made available to and reviewed by the examiner.  The examiner should conduct all indicated tests and studies and identify all orthopedic and neurologic pathology found to be present, including those affecting the bowel or bladder.  All findings must be set forth in the examination report.

All appropriate tests must be conducted, to include range of motion studies expressed in degrees, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner is to express any functional loss in terms of additional degrees of limited motion, i.e., the extent of his pain-free motion.  

In addition, if possible, the examiner should state whether the lumbar degenerative joint disease has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature, extent and severity of any radiculopathy or neuropathy found present.  

4.  Readjudicate the claims.  If the benefits sought remain denied, a supplemental statement of the case must be issued and the Veteran given an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


